By the Court:
We believe it was error to quash the appeal, though the attorney joined in the bond, in violation of the rule of court of 1831. This conduct on the part of the attorney was a contempt of the court, for which he might be punished. But the bond must be held valid for the benefit of the appellee, otherwise the attorney may escape a legal responsibility voluntarily undertaken, and thus obtain advantage by his own wrongful act. The order to quash is set aside, and the appeal reinstated.